Citation Nr: 1213163	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-40 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the right upper extremity, to include as secondary to a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the left upper extremity, to include as secondary to a cervical spine disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

6.  Entitlement to an increased rating for lumbosacral strain with degenerative disc disease of the lumbosacral spine, currently rated as 20 percent disabling.

7.  Entitlement to an increased rating for service-connected radiculopathy of the right lower extremity, rated as 10 percent disabling prior to June 11, 2010, and as 20 percent disabling beginning on June 11, 2010.

8.  Entitlement to an increased rating for service-connected radiculopathy of the left lower extremity, rated as 10 percent disabling prior to June 11, 2010, and as 20 percent disabling beginning on June 11, 2010.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran has verified active service from July 1967 to February 1979 and from February 1987 to July 1989.  The evidence further confirms that the Veteran has a total of 19 years and 7 months of verified active duty service.  The service treatment records and various personnel records show that the Veteran served on active duty from February 1979 to February 1987; however, there is no confirmation of the exact dates of such service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The April 2008 rating decision denied the Veteran's application to reopen claims of entitlement to service connection for a cervical spine disability, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, bilateral hearing loss, and tinnitus, denied a rating in excess of 10 percent for radiculopathy of the right lower extremity, denied a rating in excess of 10 percent for radiculopathy of the left lower extremity, and denied a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease of the lumbosacral spine.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  The June 2010 rating decision increased the rating for radiculopathy of the right lower extremity to 20 percent, effective from June 11, 2010, and increased the rating for radiculopathy of the left lower extremity to 20 percent, effective from June 11, 2010.  As these are not the highest ratings available for these disabilities, the appeals continue.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that, on a claim for an initial or increased rating, the veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded). 

Although a videoconference hearing was scheduled for August 25, 2011, and the Veteran was properly notified of the hearing, he failed to appear without explanation.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed October 2006 rating decision, notice of which was sent to the Veteran in December 2006, denied reopening of the Veteran's claims for service connection for a cervical spine disability, bilateral hearing loss, and tinnitus, and denied service connection for peripheral neuropathy of the upper extremities. 

3.  The evidence received since the October 2006 rating decision, when considered by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claims for service connection for a cervical spine disability, bilateral hearing loss, tinnitus, and/or peripheral neuropathy of the upper extremities. 

4.  The Veteran's service-connected lumbosacral strain with degenerative disc disease of the lumbosacral spine is manifested by flexion of the thoracolumbar spine to no less than 55 degrees; there is no evidence of ankylosis of the thoracolumbar spine or of any incapacitating episodes involving physician prescribed bed rest.

5.  For the time period prior to June 11, 2010, the Veteran's service-connected radiculopathy of the right lower extremity was no more than mild in severity.

6.  For the time period beginning on June 11, 2010, the Veteran's service-connected radiculopathy of the right lower extremity is manifested by no more than moderate neuritis and neuralgia of the sciatic nerve.

7.  For the time period prior to June 11, 2010, the Veteran's service-connected radiculopathy of the left lower extremity was no more than mild in severity. 

8.  For the time period beginning on June 11, 2010, the Veteran's service-connected radiculopathy of the left lower extremity is manifested by no more than moderate neuritis and neuralgia of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision, which denied reopening of the claims for service connection for a cervical spine disability, bilateral hearing loss, and tinnitus, and denied service connection for peripheral neuropathy of the upper extremities on the merits, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2011). 

2.  The evidence received subsequent to the October 2006 rating decision denying reopening the claims for service connection for a cervical spine disability, bilateral hearing loss, and tinnitus, and denying service connection for a peripheral neuropathy of the upper extremities on the merits, is not new and material, and the claims for service connection for a cervical spine disability, bilateral hearing loss, tinnitus, and peripheral neuropathy of the upper extremities are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

4.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity for the period prior to June 11, 2010, and for a rating in excess of 20 percent for the period beginning on June 11, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity for the period prior to June 11, 2010, and for a rating in excess of 20 percent for the period beginning on June 11, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

With respect to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a January 2008 letter, the Veteran was advised of both the type of evidence needed to reopen his service connection claims and what was necessary to establish entitlement to the claimed benefit.  The letter also informed the Veteran as to the bases used for the prior denials of benefits as set out in the prior final denials of the claims, as well as the need for such evidence in order to currently substantiate the claims.  Additionally, the letter informed the Veteran regarding disability ratings and effective dates.  The Board notes that the January 2008 letter indicates that service connection for a cervical spine disability was denied by a rating decision in January 1990 because a chronic cervical condition was not found.  It also states that reopening of the claim was denied in August 1997 because new and material evidence had not been submitted.  It was further noted that the Veteran appealed the decision and a Board decision in December 1999 confirmed and continued the prior denial.  The last final prior denial recognized by the January 2008 letter is an October 2001 rating decision which denied reopening the claim.  Although the Board notes that the last final prior denial is actually the October 2006 rating decision (notice of which was sent to the Veteran in December 2006), this error in the January 2008 letter is not prejudicial to the Veteran because the basis of the prior denial and the evidence required to substantiate the claim are correctly stated in the January 2008 letter.  Similarly, the January 2008 letter incorrectly states that the last final prior denial of the claim to reopen service connection for tinnitus is the October 2001 rating decision.  It was noted that the claim was previously denied because there was no evidence showing that tinnitus was incurred in service or that tinnitus was caused by or related to military-related hazardous noise exposure.  Although the actual last final prior denial is the October 2006 rating decision, this error is also nonprejudicial because the reasons for the prior denial and the evidence required to currently substantiate the claim are also correctly stated in the January 2008 letter.  Accordingly, further development is not indicated.

Moreover, the notice requirements were provided before the initial adjudication of the claims to reopen in April 2008, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board does acknowledge that the appellant has not been afforded a VA examination in connection with his applications to reopen his claims for service connection for a cervical spine disability, peripheral neuropathy of the upper extremities, bilateral hearing loss, and tinnitus.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c) (4) (III).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO sent the Veteran the appropriate notice for his increased rating claims in May 2009 and April 2010.  The letters also informed the Veteran as to disability ratings and effective dates.  Although these letters were sent after the initial adjudication of the claims in April 2008, there is no prejudice to the Veteran because the claims were subsequently readjudicated in the June 2010 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file including private treatment records, VA treatment records, and service treatment records.  The Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  

In addition, the Veteran was afforded VA examinations with respect to his claims for increased ratings for lumbosacral strain with degenerative disc disease of the lumbosacral spine and radiculopathy of the lower extremities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2008 VA examination report and June 2010 VA examination reports are adequate.  The examiners thoroughly examined the Veteran and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.





LAW AND ANALYSIS

	I.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as were the applications to reopen the instant service connection claims, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

		A.  Cervical Spine Disability

The Veteran originally filed a claim for service connection for a neck disability in August 1989.  In a January 1990 rating decision, the claim was denied.  The evidence of record at the time of the January 1990 denial included the service treatment records, which contain no complaints of any neck problems at service entry.  A periodic January 1989 service examination report notes complaints of stiffness to the right side of the neck following smoking cessation.  Also of record at the time of the January 1990 rating decision was a September 1989 VA examination report, which notes complaints of recurrent pain to the right lateral neck, no injury.  Examination of the cervical spine revealed no swelling, deformity, or tenderness.  Range of motion of the neck was within normal limits and without pain.  X-ray examination was normal.  The diagnosis was negative neck examination.  The claim was denied based upon the lack of a current neck disability.  The Veteran did not appeal the decision; therefore, it became final.  38 C.F.R. § 20.1103.

Thereafter, in January 1997, the Veteran filed another claim for service connection for a cervical spine disability.  In August 1997, the RO denied reopening of the claim.  The Veteran appealed the decision and in a December 1999 Board decision, reopening of the claim for service connection for a cervical spine disability was granted but the service connection claim was denied on the merits.  

The Board reopened the claim based upon newly submitted medical evidence showing a current diagnosis of a cervical spine disability.  Diagnoses included status post laminectomy and surgery at C5-6, mild degenerative disc disease at C5-6 and C6-7, and small bilateral posterior projecting osteophytes at C5-6 and C6-7.  Specifically, a March 1997 VA examination report notes complaints of neck pain since discharge.  Also noted was cervical spine pain which had been present for seven or eight years, but recently it had increased.  A history of spondylolysis was noted, as well as surgery for fusion of C5-6.  There was no weakness, but there was some restriction of movement and tenderness.  An April 1997 VA Agent Orange examination report notes that the Veteran had a history of a laminectomy and discectomy of C5-6.  An April 1994 private treatment record notes a diagnosis of cervical degenerative joint disease.  An April 1994 private radiology report notes an impression of mild degenerative disc disease at C5-6 and C6-7 and small bilateral posterior projecting osteophytes at C5-6 and C6-7.  The Board denied the service connection claim on the merits as being not well-grounded because there was no evidence linking the current cervical spine disability to service, other than the Veteran's own statements.  The Veteran did not appeal the December 1999 Board decision; therefore, it became final.  38 C.F.R. § 20.1104.

In December 2000, the Veteran filed a new claim for service connection for cervical disc disease.  In an October 2001 rating decision, the RO considered the claim to reopen under the VCAA and determined that new and material evidence had not been submitted.  Specifically, it was determined that none of the evidence added to the record since the last final prior denial showed that the current cervical spine condition was incurred in or aggravated by military service, or that arthritis of the cervical spine manifested itself within one year of discharge from service.  The evidence added to the record included a July 2001 VA examination report and an August 2001 MRI study, neither of which address the cervical spine.  The Veteran failed to appeal the October 2001 rating decision; therefore, it became final.  38 C.F.R. § 20.1103.

In December 2005, the Veteran filed another claim for service connection for a cervical spine disability.  In an October 2006 rating decision, notice of which was mailed to the Veteran in December 2006, the RO denied reopening the claim because new and material evidence had not been received.  The rating decision specifically notes that no medical or lay evidence concerning the cervical spine had been added to the record since the October 2001 rating decision.  The Veteran did not appeal the October 2006 rating decision.  Therefore, it became final.  38 C.F.R. § 20.1103.

In January 2008, the Veteran filed the instant claim to reopen his previously denied service connection claim for a cervical spine disability.  In the April 2008 rating decision on appeal, the RO denied reopening the claim, indicating that the Veteran failed to submit any new evidence whatsoever regarding his cervical spine since the last final prior denial of the claim.  

The Board notes that the claim to reopen was last finally denied in an October 2006 rating decision, notice of which was mailed to the Veteran in December 2006.  The evidence received since that time includes the January 2008 claim to reopen and a January 2008 VA examination report regarding the lumbar spine and lower extremities.  The examination report specifically states that there are no postural abnormalities, fixed deformity (ankylosis) or abnormality of musculature of the cervical spine.  Otherwise, it does not reference the cervical spine.  Also added to the record since the last final prior denial are two June 2010 VA examinations for the lumbar spine and lower extremities.  One of the June 2010 VA examination is completely silent with regard to the cervical spine and the other June 2010 VA examination report merely mentions that there are no postural abnormalities, fixed deformity (ankylosis) or abnormality of musculature of the cervical spine.  Otherwise, it does not reference the cervical spine.  The January 2008 claim merely states that the Veteran wishes to reopen his service connection claim for a cervical spine disability.  It contains no further contentions.  The claim was previously denied based upon the lack of new and material evidence showing that any currently present cervical spine disability is etiologically related to active service.  The newly submitted evidence also fails to contain any indication whatsoever that any currently diagnosed cervical spine disability is in any way caused by or a result of any incident of service.  As such, while the evidence added to the record is new in that it was previously not of record, it is not material because it does not raise a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.  As such, the claim is not reopened. 

		B.  Peripheral Neuropathy of the Upper Extremities

The Veteran initially filed a claim for service connection for peripheral neuropathy of the bilateral upper extremities as secondary to a cervical spine disability in December 2005.  In an October 2006 rating decision, notice of which was mailed to the Veteran in December 2006, the RO denied service connection for peripheral neuropathy of the bilateral upper extremities on a secondary basis because the evidence failed to show that the Veteran's cervical spine disability is related to service; therefore, there was no basis on which to grant service connection for peripheral neuropathy of the upper extremities as secondary to the cervical spine disability.  The claim was denied on a direct basis because there was no evidence showing that peripheral neuropathy of the upper extremities was incurred in or aggravated by military service.

The evidence of record at the time of the October 2006 rating decision included the service treatment records, which show no evidence of complaints or findings of peripheral neuropathy of the upper extremities.  A March 1997 VA examination report notes complaints of pain in the Veteran's neck and some tingling and pain in his fingers.  He denied any history of any weakness of his right upper extremity.  No diagnosis was rendered regarding the upper extremities.  Private treatment records from April 1994 note diagnoses of probable upper extremity radiculopathy due to cervical spine disease.  The Veteran did not appeal the October 2006 rating decision; therefore, it became final.  38 C.F.R. § 20.1103.

The evidence received since the October 2006 rating decision includes the Veteran's January 2008 claim and January 2008 and June 2010 VA examination reports.  The claim is merely a statement requesting service connection for peripheral neuropathy of the upper extremities as due to his cervical spine disability.  None of the medical evidence added to the record references peripheral neuropathy or any disability of the upper extremities.  One of the June 2010 VA examination reports notes that bilateral biceps, triceps, brachioradialis, and finger jerk reflexes were all 2+.  No neurological diagnosis of the upper extremities was rendered.  The other June 2010 VA examination report notes that examination of the upper extremities showed bilateral impairment to light touch.  Muscle tone was normal and no muscle atrophy was found.  No neurological diagnosis with respect to the upper extremities was rendered.  Therefore, while the evidence added to the record is new in that it was not previously of record, none of the evidence added to the record is material.  Specifically, none of the evidence added to the record tends to show that any current peripheral neuropathy of the upper extremities is caused by or related to any incident of service.  Additionally, because service connection for a cervical spine disability has not been established, none of the newly submitted evidence can possibly support a claim for service connection for peripheral neuropathy of the upper extremities as secondary to a cervical spine disability.  Therefore, the claims for service connection for peripheral neuropathy of the right upper extremity and left upper extremity are not reopened.

		C.  Bilateral Hearing Loss

Historically, the Board notes that the Veteran first filed a claim for service connection for bilateral hearing loss in January 1997.  In an August 1997 rating decision, service connection for bilateral hearing loss was denied on the basis that the Veteran's audiometric findings did not meet VA's standard for defective hearing.  The evidence of record at the time of the August 1997 rating decision included the service treatment records, which contain several audiograms.  None of the reports contains a diagnosis of hearing loss.  All reports of medical history reflect that the Veteran denied hearing loss.

The evidence also included a May 1997 VA examination report, which notes that audiogram results were the following:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000Hz
Right Ear
10
5
10
10
15
Left Ear
0
0
5
5
10

Speech recognition scores using the Maryland CNC word list were 100 percent in each ear.  The evidence of record at the time of the August 1997 rating decision also included an April 1997 VA Agent Orange examination which notes a diagnosis of bilateral hearing loss.  The Veteran did not appeal the August 1997 rating decision; therefore, it became final.  38 C.F.R. § 20.1103.

The Veteran filed a new claim for service connection for bilateral hearing loss in December 2005.  In an October 2006 rating decision, notice of which was mailed to the Veteran in December 2006, the RO denied reopening of the claim for service connection for bilateral hearing loss because new and material evidence had not been submitted.  The evidence of record at the time of the October 2006 rating decision includes Compensation and Pension examination report statements indicating that VA audio examinations, which were requested in April 2004 and in January 2006, were cancelled because the Veteran failed to report.  The claim was denied because none of the evidence showed a current diagnosis of bilateral hearing loss for VA purposes which is caused by or related to an event in service.  The Veteran did not appeal the October 2006 rating decision; therefore, it became final.  38 C.F.R. § 20.1103.

The Veteran then filed the instant claim for service connection for bilateral hearing loss in January 2008.  The Board notes that the evidence received since the last final prior denial of the claim in October 2006 (notice of which was sent in December 2006) includes the Veteran's January 2008 claim and January 2008 and June 2010 VA examination reports.  The January 2008 claim is merely a statement indicating the Veteran's request for service connection for bilateral hearing loss.  The VA examination reports do not pertain to the Veteran's hearing.  As such, while this evidence is new, it is not material in that it fails to raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  Specifically, none of the evidence shows that the Veteran currently has bilateral hearing loss for VA purposes which is caused by or related to noise exposure during service.  In fact, none of the evidence added to the record pertains to the Veteran's hearing whatsoever.  It does not contain any specific statement from the Veteran as to the basis for his claim, nor does it contain any evidence that he currently has hearing loss.  As such, the evidence added to the record is not new and material and the service connection claim for bilateral hearing loss is not reopened.

		D.  Tinnitus

The Veteran initially filed a claim for service connection for tinnitus in January 1997.  In an August 1997 rating decision, the RO denied the claim for service connection for tinnitus because the service treatment records did not reflect any treatment for tinnitus.  The Veteran appealed the August 1997 rating decision and in a December 1999 Board decision, service connection for tinnitus was denied.  

The evidence of record at the time of the December 1999 Board decision included the service treatment records which note that in February 1975 the Veteran was treated for otitis media.  Tinnitus was not diagnosed.  A March 1997 VA examination report notes that the Veteran attributed the constant ringing in his left ear to exposure to heavy explosions during service.  An April 1997 VA examination report reflects a diagnosis of tinnitus.  A May 1997 VA audio examination report reflects that the Veteran has constant tinnitus at approximately 3000 Hz.  The RO denied the claim for service connection because it was found that there was no evidence in service of tinnitus and no evidence that the current tinnitus is etiologically related to military service.  The Veteran did not appeal the Board decision.  Therefore, it became final.  38 C.F.R. § 20.1104.

In December 2000 the Veteran filed a new claim for service connection for tinnitus.  In an October 2001 rating decision, the RO denied reopening of the claim because new and material evidence had not been received.  The Veteran did not appeal this decision; therefore it became final.  38 C.F.R. § 38 C.F.R. § 20.1103.

Thereafter in December 2003 the Veteran filed another claim to reopen his service connection claim for tinnitus.  In a July 2004 rating decision, the RO denied reopening the claim for service connection for tinnitus because new and material evidence had not been submitted.  At the time of the July 2004 rating decision denying reopening of the claim, it was noted that although a VA audio examination had been scheduled, the Veteran failed to report to the VA examination.  The Veteran did not appeal this decision; therefore, it became final.  38 C.F.R. § 20.1103.

In December 2005 the Veteran again filed a claim for service connection for tinnitus.  In an October 2006 rating decision, notice of which was mailed in December 2006, the RO denied reopening of the service connection claim for tinnitus because new and material evidence had not been received.  The evidence of record at the time of the October 2006 rating decision includes VA records showing that although VA audio examinations were requested in April 2004 and January 2006, the examinations were cancelled because the Veteran failed to report for the examinations.  The claim was denied because the Veteran did not submit any evidence whatsoever, except his statement requesting service connection.  The RO found that this evidence was not material evidence because it does not relate to an unestablished fact necessary to substantiate the claim, namely that the current tinnitus is caused by or a result of an incident of active service.  Therefore, the claim for service connection for tinnitus was not reopened.  The Veteran did not appeal the October 2006 rating decision.  Therefore, it became final.  38 C.F.R. § 20.1103.

The evidence received since the October 2006 rating decision includes the Veteran's January 2008 claim for service connection for tinnitus, a January 2008 VA examination report and June 2010 VA examination reports.  The VA examination reports do not reference the Veteran's tinnitus in any way, and the January 2008 claim merely requests service connection.  None of the newly submitted evidence shows that the current tinnitus is caused by or related to any incident of service.  As such, it does not raise a reasonable possibility of substantiating the claim.  Therefore, it is not new and material and the service connection claim for tinnitus is not reopened.

	II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, at 509. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.4.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

		A.  Lumbosacral Strain with Degenerative Disc Disease

The Veteran's lumbosacral strain with degenerative disc disease of the lumbosacral spine is rated as 20 percent disabling throughout the entire appeal period.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  In pertinent part Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on incapacitating episodes, with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

The medical evidence of record includes a January 2008 VA examination report, which notes complaints of progressive lumbar pain.  The Veteran denied weakness but complained of stiffness.  The Veteran stated that he has incapacitating episodes about twice a month.  The incapacitating episodes involve pain, which resolves in one or two days.  He stated that he has missed multiple days of work for the back pain.  He also described burning and tingling in both legs, left more so than right.  The Veteran stated that at night he feels as if he always has low voltage current running down his legs.  Lying flat on a hard surface appears to help with his pain.  The Veteran described flare-ups with unknown precipitating factors.  The Veteran is limited by pain during a flare-up.  The Veteran denied weight loss, fevers, malaise, dizziness, weakness, bladder complaints, bowel complaints, and erectile dysfunction.  He endorsed numbness.  The Veteran walks unaided.  He does not use a cane, crutches, or a walker, and he is not unsteady.  He has no history of falls.  He has not had surgery.  The examiner opined that the lumbosacral disability affects the Veteran's mobility, recreational activities, and activities of daily living.  It does not affect his usual occupation or his driving.  He becomes stiff and ambulates slowly.  

The examiner noted that the claims file was reviewed.  Examination of the thoracolumbar spine showed that posture was normal, as was curvature of the spine.  There was symmetry in appearance.  Gait was small-stepped and guarded.  Range of motion of the thoracolumbar spine revealed forward flexion to 60 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 25 degrees.  There was no pain on motion.  However, stiffness was present without pain.  Following repetitive motion, there was no pain, fatigue, weakness, lack of endurance, or incoordination.  There was tenderness along the midline of the lumbar spine.  Motor examination was normal, as was muscle tone.  There was no muscle atrophy.  The diagnosis was L5-S1 disc degenerative changes with loss of disc height.

A June 2010 VA examination report notes that the Veteran walks quite stiff and antalgic, taking cautious, ginger steps.  He states that his gait will improve as he loosens up throughout the day.  He does not currently take any medication and has not had any back injections.  It was noted that the Veteran was currently employed full time.  It was also noted that the Veteran has lost three weeks of work during the last 12-month period due to back and leg pain.  The diagnosis was bilateral lower extremity radiculopathy.  The examiner stated that there is nerve dysfunction, namely neuritis and neuralgia.  The examiner opined that there are significant effects on the Veteran's employment in terms of decreased mobility, problems with lifting and carrying, decreased strength, and lower extremity pain.  The disability also affects usual daily activities.  The disability prevents exercise sports.  There is a severe effect on recreation.  There is a moderate effect on chores and shopping.  There is no effect on traveling, feeding, bathing, dressing, toileting, and grooming.  

Another June 2010 VA examination report notes that the Veteran has lumbosacral strain with degenerative disc disease.  The Veteran endorsed symptoms of pain and weakness.  He denied stiffness.  He complained of constant pain in his lower back and radiation into his legs.  He has constant numbness and tingling in the buttocks and both legs.  The intensity of the lower back pain is moderate and is a burning-type pain.  The pain is exacerbated at various times for no known reason.  Flare-ups occur one to two times a month, and last for several days.  He is unsure what causes a flare-up.  Rest or a day or two off work will help alleviate a flare-up.  The Veteran denied weight loss, fevers, malaise, bladder complaints, bowel complaints, erectile dysfunction, and dizziness.  He complained of numbness and weakness.  The Veteran was noted to walk unaided.  He does not use a cane, crutches, or walker.  He is not unsteady but was noted to have a history of falls.  He can walk two blocks.  The examiner stated that the Veteran's lumbosacral spine disability affects his mobility, his usual occupation, and his recreational activities.  It does not affect his activities of daily living or driving.  At another point in the examination report, it was noted that there is no history of falls.  It was also noted that there were no episodes of incapacitating episodes in the past 12 months.  The claims file was reviewed.  Examination of the thoracolumbar spine revealed that the Veteran's spine, limbs, and posture were normal in appearance.  His gait was noted to be antalgic.  The position of the head, curvatures of the spine, and symmetry of the spine were normal.  Range of motion of the thoracolumbar spine revealed forward flexion to 55 degrees, extension to 25 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, and left and right lateral rotation to 5 degrees.  There was pain on motion.  Forward flexion was primarily painful and there was only minimal discomfort with the other ranges of motion.  The Veteran stated that there was pain throughout the entire motion during forward flexion.  Following repetitive motion, there was pain throughout all degrees.  There was no fatigue, weakness, lack of endurance, or incoordination whatsoever.  The examiner stated that there was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  X-ray studies revealed normal alignment, stable mild L5-S1 degenerative disc disease and minimal anterior osteophyte formation at multiple levels.  There were no fractures or dislocations.  The impression was no acute findings.  The diagnosis was chronic lumbar back pain with spondylosis.

In order to receive a rating in excess of 20 percent for the Veteran's lumbosacral strain with degenerative disc disease of the lumbosacral spine based upon limitation of motion, it must be shown that forward flexion of the thoracolumbar spine is to 30 degrees or less, or that there is favorable ankylosis of the entire thoracolumbar spine.  In this regard, the January 2008 and June 2010 VA examination reports reflect that there is no ankylosis of the thoracolumbar spine.  Instead, the Veteran retains useful motion of the thoracolumbar spine.  Therefore, a higher rating cannot be awarded on the basis of ankylosis.

With respect to range of motion, the January 2008 examination report reflects forward flexion of the thoracolumbar spine to 60 degrees without pain.  On repetitive motion there was no additional loss of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Moreover, there was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat abnormal movement, or guarding movement.  The June 2010 VA examination report notes that forward flexion of the thoracolumbar spine is to 55 degrees.  There is pain on motion throughout the entire range of forward flexion.  However, there was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Based upon these ranges of motion, a higher rating is not warranted.  Even considering the painful motion found in June 2010, there is no evidence that forward flexion is limited to 30 degrees or less.  As such, a higher rating is not warranted based upon limitation of motion.

The Veteran has a diagnosis of degenerative disc disease and has complained of incapacitating episodes.  Specifically, in January 2008 he complained of incapacitating episodes about twice a month, requiring one to two days for resolution of the pain.  However, there is no evidence of physician prescribed bed rest.  Moreover, the June 2010 VA examiner stated that there were no incapacitating episodes in the past 12-month period.  As such, a higher rating based upon incapacitating episodes is not warranted.

The Board notes that the Veteran, in filing his claim, and at the June 2010 examination, testified as to a worsening of his low back pain.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  However, while the Veteran is competent and credible to report his symptoms, the Board finds the medical evidence of record is afforded greater probative weight because whether his lumbosacral strain with degenerative disc disease of the lumbosacral spine falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.   

In sum, the Veteran's lumbosacral strain with degenerative disc disease of the lumbosacral spine is appropriately rated as 20 percent disabling throughout the entire appeal period.  There is no basis on which to award a rating in excess of 20 percent.

Finally, the Board has considered the rule of Hart, 21 Vet. App. 505.  However, the Board concludes that staged ratings are inapplicable. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A rating in excess of 20 percent is not warranted for the Veteran's lumbosacral strain with degenerative disc disease of the lumbosacral spine. 

		II.  Radiculopathy of the Lower Extremities

The Veteran's service-connected radiculopathy of the right lower extremity and left lower extremity are each rated as 10 percent disabling prior to June 11, 2010, and as 20 percent disabling beginning on June 11, 2010, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  A 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The medical evidence of record includes a January 2008 VA examination report, which notes that the Veteran complained of burning and tingling in both legs, left more so than right.  At night he feels like a low voltage current is running down his legs.  He walks unaided and has no history of falls.  Sensory examination of the lower extremities does not appear to have been completed.  Motor examination of the lower extremities was normal.  Muscle tone was normal and there was no muscle atrophy.  Lasegue's sign was positive.  The diagnosis was bilateral radicular type symptoms with 2004 MRI showing L5-S1 moderate neural foraminal stenosis with a far lateral disc herniation on L5-S1 impinging on the S1 nerve root.  

A June 2010 VA examination report notes that the Veteran's bilateral leg problems have become more severe and are much more constant.  On average his leg pain is a 7 or 8 out of 10.  It is worsened by prolonged walking.  Tasks such as mowing the yard are difficult.  He stated that he can only ambulate about two blocks before he has to stop.  He has no history of hospitalization or surgery.  There is no evidence of trauma to the nerve and no history of neoplasm.  Reflex examination was 2+ for the knees and bilateral plantar flexion.  Left and right ankle reflexes were zero.  Muscle atrophy was not present, nor was abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  No joint function was affected by the nerve disorder.  Gait and balance were abnormal.  The Veteran walks with a stiff antalgic gait.  The motor and sensory examinations were described as fairly normal.  Electromyography and nerve conduction studies were conducted.  It was noted that the Veteran was currently employed full time.  It was noted that the Veteran has lost three weeks of work during the last 12-month period due to back and leg pain.  The diagnosis was bilateral lower extremity radiculopathy.  There is nerve dysfunction, namely neuritis and neuralgia.  There are significant effects on the Veteran's employment in terms of decreased mobility, problems with lifting and carrying, decreased strength and lower extremity pain.  The disability effects usual daily activities.  There is a moderate effect on chores, shopping.  It prevents exercise sports.  There is a severe effect on recreation.  There is no effect on traveling, feeding, bathing, dressing, toileting, and grooming.  The examiner stated that since the last examination in 2004 the Veteran described more constant and more severe pain.  His examination is grossly unchanged since the prior examination, although his gait seems worse than his last description.  He walks quite stiff and antalgic.  He stated that his gait improves as he loosens up throughout the day.  He does not currently take any pain medication, nor does he participate in physical therapy.  The examiner felt that his symptoms have definitely worsened since last evaluation.  The examiner opined that the overall level of impairment as moderate with some activities (exercise, heavy lifting) being severely impaired.  It was noted that a better level of function could be obtained if he were willing to get the opinion of a neurosurgeon and consider some pain procedures.

Another June 2010 VA examination report notes that the Veteran has constant lower back pain with radiation into his legs.  He has numbness and tingling in the buttocks in both legs.  He stated that his symptoms are gradually getting worse.  Sensory examination revealed that lower extremities were impaired to light touch.  Motor strength was full in the lower extremities.  Muscle tone was normal and there was no atrophy.  Reflexes were normal in the knees and ankles.  Lasegue's sign was negative.

In order to receive a higher rating than the currently assigned 10 percent for the period prior to June 11, 2010, it would need to be shown that the disability of the sciatic nerve was moderate in severity.  The medical evidence for this time period is limited to the January 2008 VA examination report.  That examination report notes complaints of numbness and radicular symptoms.  Although sensory examination does not appear to have been completed, muscle strength was normal, as was muscle tone.  Reflex tests were also not accomplished.  However, the diagnosis was merely radicular type symptoms.  Radicular pain was not actually found on range of motion testing.  The results of this examination are more consistent with a mild disability picture, as opposed to a moderate disability picture.  In this regard, the Veteran's complaints and the examination findings showing full motor strength and no objective evidence of radicular pain during range of motion testing do not support a finding of moderate disability.  Therefore, a higher, 20 percent rating is not warranted for radiculopathy of the lower extremities for this time period.

For the time period beginning on June 11, 2010, a 20 percent rating is effect.  The 20 percent rating was awarded based upon the results of the June 11, 2010 VA examination reports.  One of the examiners opined that the Veteran's neuritis and neuralgia of the sciatic nerve were moderate disabilities overall.  The Board finds that a higher rating is not warranted because although the examiner opined that the disability picture is severe for activities of exercise and heavy lifting, this category of severity is not representative of the disability picture overall.  The evidence reflects that bilateral lower extremity muscle strength was full and no atrophy was present.  Weakness was described by the Veteran but not found on objective information.  Ankle reflexes were absent during one June 2010 examination.  However, they were normal at the other June 2010 VA examination.  Consistently, plantar reflexes and knee reflexes were normal, bilaterally.  Additionally, the motor and sensory examination was described as "fairly normal."  Overall, these findings do not represent a severe disability picture.  Therefore, a higher 30 percent rating is not warranted for the service-connected peripheral neuropathy of the bilateral extremities for the time period beginning on June 11, 2010.

At the examinations, the Veteran testified to the worsening of radiating pain and numbness into his lower extremities.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  However, while the Veteran is competent and credible to report his symptoms, the Board finds the medical evidence of record is afforded greater probative weight because whether his radiculopathy of the lower extremities falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.   

In sum, the Veteran's service-connected radiculopathy of the right and left lower extremities are each appropriately rated as 10 percent disabling prior to June 11, 2010, and as 20 percent disabling beginning on June 11, 2010.

Finally, the Board has considered the rule of Hart, 21 Vet. App. 505.  The Board concludes that staged ratings, other than detailed above, are inapplicable. 

Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Higher ratings for the time periods on appeal are not warranted for the Veteran's radiculopathy of the bilateral lower extremities. 

OTHER CONSIDERATIONS

In reaching the above decisions regarding the increased rating claims, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that either the Veteran's service-connected lumbosacral strain with degenerative disc disease of the lumbosacral spine or his radiculopathy of the lower extremities is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for each disability.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbosacral strain with degenerative disc disease of the lumbosacral spine, radiculopathy of the right lower extremity and radiculopathy of the left lower extremity under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his lumbosacral strain with degenerative disc disease of the lumbosacral spine, radiculopathy of the right lower extremity, and/or radiculopathy of the left lower extremity render him totally unemployable.  To the contrary, the Veteran is currently employed full time.  He has alleged that he has missed work due to these disabilities, but he has never alleged, and the evidence does not show, that he is unemployable due to these disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

New and material evidence having not been received, reopening of the claim for service connection for a cervical spine disability is denied.

New and material evidence having not been received, reopening of the claim for service connection for peripheral neuropathy of the right upper extremity is denied.

New and material evidence having not been received, reopening of the claim for service connection for peripheral neuropathy of the left upper extremity is denied.

New and material evidence having not been received, reopening of the claim for service connection for bilateral hearing loss is denied.

New and material evidence having not been received, reopening of the claim for service connection for tinnitus is denied.

A rating in excess of 20 percent for service-connected lumbosacral strain with degenerative disc disease of the lumbar spine is denied.

An increased rating for service-connected radiculopathy of the right lower extremity, rated as 10 percent disabling prior to June 11, 2010, and as 20 percent disabling beginning on June 11, 2010, is denied.

An increased rating for service-connected radiculopathy of the left lower extremity, rated as 10 percent disabling prior to June 11, 2010, and as 20 percent disabling beginning on June 11, 2010, is denied.



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


